Citation Nr: 1546347	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  96-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a residual herniorrhaphy scar.  

2.  Entitlement to service connection for a gastrointestinal disability, including gastroesophageal reflux disease (GERD), to include as secondary to headaches.  

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an increased rating for headaches, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for conjunctivitis, currently evaluated as 10 percent disabling.  

6.  Entitlement to an increased compensable rating for status post bilateral pterygium excision.  

7.  Entitlement to an increased compensable rating for diverticulosis and cholecystectomy, prior to December 14, 2009, and in excess of 10 percent thereafter.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1950 to October 1970.  Service personnel records reflect his receipt of the Purple Heart.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  Initially, by a September 1994 decision, the RO denied a compensable rating for the service-connected diverticulosis and cholecystectomy.  Following receipt of notice of that decision, the Veteran perfected a timely appeal with respect to the denial of his compensable rating claim.

In May 1998, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) with respect to entitlement to an increased compensable rating for diverticulitis and cholecystectomy.  A copy of the transcript of the hearing is of record.  

The current matter also arises from a February 2006 rating action in which the RO denied the Veteran's application to reopen the previously denied issue of entitlement to service connection for a psychiatric disorder to include PTSD.  After receiving notice of the decision, the Veteran perfected a timely appeal with respect to the denial of that claim.  

In February 2007, the Board denied the Veteran's claim for a compensable rating for his service-connected diverticulosis and cholecystectomy and his application to reopen the previously denied issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In March 2009, the Court vacated that portion of the Board's February 2007 decision that denied a compensable rating for diverticulosis and cholecystectomy and denied reopening the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  The Court remanded the matters to the Board for further action consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  

In July 2009, the Board remanded the issues of entitlement to an increased compensable rating for diverticulosis and cholecystectomy, along with a reopened claim of entitlement to service connection for PTSD, for additional development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, in February 2008, the Veteran filed a NOD with the denial of service connection for a gastrointestinal disability and a residual herniorrhaphy scar, and with the denial of increased ratings higher than 10 percent for headaches and for conjunctivitis, in a January 2008 rating decision.  After a SOC was issued in September 2008, the Veteran filed a substantive appeal that same month.  As such, the issues are reflected on the title page.  

In December 2008, the Veteran withdrew his October 2008 request for a RO hearing.  

In a May 2011 letter, the Veteran was notified of the April 2010 rating decision granting service connection for PTSD.  In November 2011, the Veteran filed a NOD with the initial 50 percent rating assigned for PTSD, and after the SOC was issued in July 2012, he filed a substantive appeal in August 2012.  As such, the issue is reflected on the title page.  

The April 2010 rating decision further reflects that the evaluation of service-connected diverticulosis and cholecystectomy was increased to 10 percent, effective December 14, 2009.  Although the issue certified on appeal was characterized as one of entitlement to an earlier effective date for the grant of a 10 percent rating for diverticulosis and cholecystectomy, the Veteran's appeal ultimately arises from the September 1994 rating decision denying an increased rating for diverticulosis and cholecystectomy.  The more recent April 2010 rating decision, which increased the rating from noncompensable to 10 percent, effective December 14, 2009, simply granted a staged rating for the disability.  A Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded unless the Veteran expresses intent to limit the appeal to entitlement to a specific disability rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this case, the Veteran has continued to prosecute his appeal for an increased rating for diverticulosis and cholecystectomy following the denial of such in the September 1994 rating decision.  Because the increased rating awarded in the April 2010 decision was not granted effective from the initial date of the claim, the matter remains before the Board as a staged increased rating claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  As such, the issue has been recharacterized as reflected on the title page.  

In a July 2012 rating decision, service connection was granted for bilateral hearing loss and tinnitus.  This represents a full grant of the benefits sought with respect to those issues.  

A June 2014 rating decision reflects that entitlement to a TDIU was denied.  Although the Veteran did not file a NOD with the denial of a TDIU, the issue of entitlement to a TDIU is part of the increased rating claims in this case.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is reflected on the title page.  

In August 2012, the Veteran executed a VA FORM 21-22 in favor of Disabled America Veterans (DAV), which contains no limitation on DAV's representation thereby revoking the power of attorney of record as to all matters.  The Board notes that no response was received to the Board's March 17, 2015, Power of Attorney clarification letter.  As such, the Board recognizes DAV as the Veteran's appointed representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2012 VA FORM 9, the Veteran requested a Board hearing via videoconference with respect to the claims on appeal.  The record reflects that the Veteran was notified that the hearing was scheduled on December 10, 2014.  

In July 2015, the Veteran was notified that the hearing transcript was unavailable.  In correspondence received later that same month, the Veteran stated that he desired a videoconference Board hearing.  

In view of the evidence and the procedural posture of the case, the Board construes the Veteran's August 2012 hearing request as a request for a Board hearing with respect to all of the issues on appeal, including entitlement to an increased rating for diverticulitis and cholecystectomy.  The Board notes that the language of 38 C.F.R. §§ 20.703 and 20.1304 does not limit the Veteran to one hearing, whereas other regulations make explicit that a claimant is entitled to only one hearing.  See 38 C.F.R. § 20.1507 (2015) (providing that a claimant is only entitled to one hearing with regard to the Expedited Claims Adjudication Initiative-Pilot Program).  As such, on remand, the RO should schedule a travel Board hearing with respect to any benefits sought on appeal that are not granted.  

In addition, the Board notes that the Veteran was afforded a VA examination in June 2012.  Although laboratory findings of a complete blood count (CBC) for suspected or present anemia due to an intestinal condition were reported, interpretation of the laboratory results is not associated with the data in the report.  As such, the examination report is not completely adequate for a determination.  As noted above, the Veteran filed an application for a TDIU in May 2014.  The Board notes that if a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination may be appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); see also VAOPGCPREC 11-95 (1995).  Given the foregoing, a new examination should be scheduled to evaluate the severity of the Veteran's service-connected diverticulosis and cholecystectomy.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

As noted above, the issue of entitlement to a TDIU is raised by the record.  The readjudication of the increased rating claims on remand could affect the claim for a grant of TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board's resolution of the TDIU claim at present would be premature.  A determination regarding the TDIU claim must be adjudicated in connection with the increased rating and service connection claims on appeal.

Lastly, an August 2012 VA psychiatric treatment record notes that the Veteran received benefits from the Social Security Administration (SSA).  In view of this information, there may be SSA records potentially relevant to the Veteran's claims.  On remand, all relevant SSA records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies of any determinations and medical records concerning disability benefits for the Veteran.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records since May 2014.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule another VA compensation examination to reassess the severity of the Veteran's diverticulosis and cholecystectomy.  The examiner should provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia), as well as any other applicable criteria.  

All necessary testing and evaluation should be performed.  The Veteran's file must be made available to and reviewed by the examiner for the pertinent history of this disability.  

A rationale for all opinions expressed should be provided.  

4.  Then readjudicate the appeal, to include entitlement to a TDIU.  For any of the benefits sought that are not granted, issue a supplemental state of the case and schedule the Veteran for a Travel Board or videoconference hearing.  The Veteran must be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

